Proceeding pursuant to CPLR article 78 to review a determination of the respondent Chris Davis, Deputy Superintendent of Security of Otisville Correctional Facility, dated July 24, 2003, which affirmed the determination of a hearing officer, made after a Tier II hearing, finding that the petitioner was guilty of violating a prison disciplinary rule and imposing a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
The determination of the respondent Chris Davis, Superintendent of Security of Otisville Correctional Facility is supported by substantial evidence (see Matter of Foster v Coughlin, 76 NY2d 964, 966 [1990]; Matter of Perez v Wilmot, 67 NY2d *536615, 616-617 [1986]; Matter of James v Strack, 214 AD2d 674 [1995]). Moreover, there is no evidence in the record to support the petitioner’s claim that the hearing officer was biased (see Matter of Hughes v Suffolk County Dept. of Civ. Serv., 74 NY2d 833 [1989]; Matter of Martinez v Scully, 194 AD2d 679 [1993]). Florio, J.P., Luciano, Schmidt and Rivera, JJ., concur.